Citation Nr: 1810288	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  07-33 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for left eye orbital fracture, to include visual impairment.

3. Entitlement to an increased rating for bilateral hearing loss in excess of 60 percent prior to March 23, 2015, and 80 percent prior to June 27, 2017.

4. Entitlement to an increased rating in excess of 10 percent for tinnitus.

5. Entitlement to a compensable disability rating for a residual scar of the left posterior thigh as a residual of shrapnel wound.

6. Entitlement to an increased rating in excess of 20 percent for an anterior peroneal nerve injury as a residual of shrapnel in the left leg.

7. Prior to June 27, 2017, entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970. This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007, July 2007, and April 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In September 2011, the Board remanded the claims for additional development. It has since been returned to for further appellate consideration.


FINDINGS OF FACT

1. At the November 2017 Board Hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he wished to withdraw the claims of entitlement to service connection for a psychiatric disorder, service connection for left eye orbital fracture, an increased rating for bilateral hearing loss, an increased rating for tinnitus, a compensable rating for a residual scar of the left posterior thigh as a residual of shrapnel wound, and an increased rating in excess of 20 percent for a peroneal nerve injury as a residual of shrapnel in the left leg.

2. The Veteran is unable to maintain substantially gainful employment due to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal as to the issues of entitlement to service connection for a psychiatric disorder, service connection for left eye orbital fracture, an increased rating for bilateral hearing loss, an increased rating for tinnitus, a compensable rating for a residual scar of the left posterior thigh as a residual of shrapnel wound, and an increased rating in excess of 20 percent for a peroneal nerve injury as a residual of shrapnel in the left leg have been met. 38 U.S.C. §7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2. Prior to June 27, 2017, the criteria for TDIU are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of service connection and increased rating claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At the November 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he wished to withdraw the claims of entitlement to service connection for a psychiatric disorder, service connection for left eye orbital fracture, an increased rating for bilateral hearing loss, an increased rating for tinnitus, a compensable rating for a residual scar of the left posterior thigh as a residual of shrapnel wound, and an increased rating in excess of 20 percent for a peroneal nerve injury as a residual of shrapnel in the left leg. As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these issues, and the appeal in this regard is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). In light of the Board's favorable decision to grant TDIU prior to June 27, 2017, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim are moot.

Entitlement to TDIU

The Board notes that the Veteran has been awarded a 100 percent schedular rating for his bilateral hearing loss from June 27, 2017. Additionally, the Veteran is in receipt of special monthly compensation for deafness in both ears and for a service-connected disability rated as 100 percent disabling (hearing loss) with the addition of other service-connected disabilities independently ratable at 60 percent or more.  See 38 U.S.C. § 1114(k), (s) (2014); 38 C.F.R. § 3.350(a)(i) (2017).  Thus, the issue of TDIU after that date based on hearing loss is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

VA will grant a TDIU when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155 (2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 38 C.F.R. § 4.16(a). The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 4.16, 4.19. 

Responsibility for the ultimate TDIU determination is with VA, not a medical examiner. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Initially the Board notes that the Veteran has met the schedular criteria for a TDIU for the entirety of the period on appeal. The Veteran is service-connected for bilateral sensorineural hearing loss, which was rated as 60 percent disabling effective September 20, 2006, increased to 80 percent from March 23, 2015, and increased to 100 percent from June 27, 2017. Additionally, the Veteran is service-connected for peroneal nerve injury which was rated as 10 percent disabling effective September 15, 2006, and increased to 20 percent effective April 14, 2015. Additionally, the Veteran is service-connected for tinnitus, rated as 10 percent from April 30, 1992, degenerative arthritis of the bilateral knees each rated as 10 percent disabling effective August 23, 2011, and noncompensable ratings of residual scar of the left posterior thigh effective August 15, 2006, and residual scar of the left forehead effective April 2007.   

For the entire appeal period, the Veteran has a combined evaluation of 70 percent from September 20, 2006 to August 23, 2011, an 80 percent combined evaluation from August 23, 2011 to March 23, 2015, a 90 percent combined evaluation from March 23, 2015 to June 27, 2017, and a 100 percent combined evaluation thereafter. In short, the Veteran meets the schedular criteria for a TDIU. Therefore, the central question concerns whether the Veteran is unemployable due to his service-connected disability. 

The Veteran submitted a claim for TDIU in November 2008. In a November 2008 submission, the Veteran reported that he worked as a laborer for twelve years, last working in 2006. The Veteran indicated that he did not attend high-school. 

The Veteran was afforded a VA examination in September 2008.  The examiner found that the hearing loss hindered the Veteran's ability to participate in conversation.

A VA opinion was provided in December 2008. The examiner found severe to profound hearing loss which has a significant negative impact on his ability to understand speech.  The examiner found that the hearing loss would cause difficulty with working if he had to communicate extensively with other people.  The examiner opined, however, that deaf people are able to work in wide range of jobs and that the Veteran's current hearing loss should not significantly impact the Veteran's ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable. 

In a July 2012 private audiology examination, Dr. JE noted that the Veteran had a history of progressive hearing loss that was getting progressively worse. Dr. JE impressed that the Veteran had profound sensorineural hearing loss in the right ear, moderate to severe in the left. 

In an April 2015 VA examination, the Veteran reported that he was last employed doing maintenance work on a horse farm from 1994 to 2006 and he decided to retire when the farm was sold. 

In March 2015, the Veteran was afforded a VA examination. The Veteran reported that he retired in 2006 and had not worked since. The examiner noted that the Veteran's hearing sensitivity had declined significantly, with a profound hearing loss in the right ear, and a moderate to severe hearing loss in the left ear, and poor word recognition bilaterally.  The examiner stated that the Veteran would have significant difficulty understanding speech, even in quiet environments. The examiner explained that mild noise, let alone significant background noise, would diminish the Veteran's ability to understand speech even further. The examiner explained that although Veteran is retired, his hearing loss would definitely impact any jobs that would require him to communicate with others. However, the examiner noted that as stated by the 2008 VA examiner, many deaf people can still work in a variety of professions, and his hearing loss would not impact his ability to perform manual labor. 

At his November 2017 Board hearing, the Veteran testified that he also worked as a truck driver after service. The Veteran's representative explained that the Veteran had difficulty communicating and that he could read lips only if an individual was in close proximity. The Veteran's representative also noted that the Veteran had a person living with him although he was competent to manage his affairs. 

After a thorough review and resolving all doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of TDIU prior to June 27, 2017. Upon consideration of the record in its entirety, the Board finds that the Veteran's service-connected bilateral hearing loss renders him unable to secure and follow a substantially gainful occupation. As noted, the Veteran has lengthy history working in maintenance and as a truck driver after his military service. His only education is less than high school. As indicated by the March 2015 VA examiner, although the Veteran retired, his bilateral hearing loss would impact any job that would require him to communicate. The Board notes that although the December 2008 and March 2015 VA examiners stated that the Veteran's hearing loss would not impact his ability to perform manual labor, it is clear that his bilateral hearing loss would prevent the Veteran from doing the type of work in which he has education or training. Given the Veteran's lengthy history in this type of work, and his lack of alternative education and training, the Board finds that these limitations prevent him from carrying out the work for which he has experience and training.

Accordingly, the Board finds that the record is sufficient to establish that the Veteran's service-connected bilateral hearing loss rendered him unable to secure and follow a substantially gainful occupation.

ORDER

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is dismissed. 

The claim of entitlement to service connection for left eye orbital fracture, to include visual impairment, is dismissed. 

The claim of entitlement to an increased rating for bilateral hearing loss in excess of 60 percent prior to March 23, 2015, and 80 percent prior to June 27, 2017 is dismissed. 

The claim of entitlement to an increased rating in excess of 10 percent for tinnitus is dismissed. 

The claim of entitlement to a compensable disability rating for a residual scar of the left posterior thigh as a residual of shrapnel wound is dismissed. 

The claim of entitlement to an increased rating in excess of 20 percent for a peroneal nerve injury as a residual of shrapnel in the left leg is dismissed. 

Prior to June 27, 2017, entitlement to TDIU due to bilateral hearing loss is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


